Haney, J.
Plaintiff petitioned the county court .for an order requiring defendants, the executors of her deceased husband’s estate, to pay her the proceeds of certain life insurance. Defendants, the creditors, and all parties interested in the estate were cited to show cause why such order should not be made., Defendants and one of the creditors answered. The county court having decided in favor of the plaintiff, defendants alone, as executors, appealed to the circuit court, wherein a judgment was rendered in favor of plaintiff. A motion for a new trial having been denied, defendants alone, as executors, appealed to this court. '
It is contended by counsel for plaintiff that defendants, as executors, are not entitled to have this judgment reviewed, for the reason they are not aggrieved thereby. We consider this position well taken. A judgment can be reviewed upon appeal only by the party aggrieved. Comp. Laws, § 5214. Defendants cannot complain of error which is not prejudicial to themselves. Shoe Co. v. Stebbins, 2 S. D. 74, 48 N. W. 833. Creditors and other parties interested in and affected by the decision of the county court, having failed to appeal, are precluded from objecting to the distribution decreed by such court. The decree of the circuit court is ample protection to the executors, and they have neither reason nor right to continue the litigation for the purpose of settling disputed questions of law, or for the purpose of retaining possession of funds which should be distributed as speedily as possible. They are not aggrieved, within the meaning of the statute. Bates v. Ryberg. 40 Cal. 463; Estate of Merrifield (Cal.), 4 Pac. 1176; Goldtree v. Thompson, 83 Cal. 420, 23 Pac. 383; In re Dewar’s Estate (Mont.), 25 Pac. 1025; Ratliff v. Patten (W. Va.), 16 S. E. 464. Plaintiff moved to dismiss this appeal upon the ground we have considered. Defendants filed certain objections thereto. These objections need not be discussed, because a motion to dismiss was not required, nor was it proper. Whether appellants are aggrieved by the judgment is a ques? *479tion which involves the merits of the appeal. Williams’ Estate (Cal.), 36 Pac. 6. The judgment of the circuit court is affirmed.